Citation Nr: 9911926	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-27 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an increased rating for residuals of a 
right hand injury, currently evaluated as 10 percent 
disabling  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to April 
1982. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of an increased rating for residuals of a right 
hand injury will be addressed in the remand portion of this 
decision.


FINDING OF FACT

The claim for service connection for a low back disability is 
not supported by cognizable evidence showing that the claim 
in plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for a low back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that in November 1980 the 
veteran was seen for complaint of low back pain following a 
car accident the day before.  Physical examination revealed 
no point tenderness.  The assessment was muscle strain.  The 
spine was indicated to be normal on clinical evaluation at 
separation from active duty in April 1982.  In completing the 
report of medical history, associated with his separation 
physical examination, the veteran denied a history of 
recurrent back pain.  

On VA examination in January 1983, the veteran complained of 
getting spasms in his back and stated that if he drove for 
more than an hour at a time his back became stiff and sore.  
On physical examination, the veteran stood erect with normal 
curvature of the spine.  There was full range of motion of 
the back with no evidence of muscle atrophy or joint 
deformity.  No abnormality of the back was diagnosed.

VA medical records dated from September 1993 to October 1996 
reflect no complaints or diagnoses regarding the low back.  A 
report of physical examination in September 1993 noted that 
there was no costovertebral pain on clinical evaluation of 
the back.  

On VA examination in January 1997, the veteran reported that 
he hurt his upper back lifting boxes in service.  He 
indicated that he was treated with medicine but that it never 
stopped hurting.  He stated that he could not sit or stand 
too long and had to keep shifting positions.  He also stated 
that he could not lift and that it hurt when he drove.  On 
physical examination, it was noted that all motions were very 
slow, lethargic and guarded, with continuous complaints of 
everything hurting.  There was no dorsal lumbar spine 
deformity or spasm.  Range of motion of the back was flexion 
to 90 degrees and extension to 30 degrees.  Straight leg 
raising was negative.  Deep tendon reflexes were symmetrical.  
Sensation was intact.  

When asked to walk on his heels and toes, the veteran stated 
that he just could not do it and was very shaky, but made no 
effort.  X-rays of the lumbar spine revealed degenerative 
disc disease at L3-4 and L4-5.

In October 1998, the veteran testified that he injured his 
back in service when he was "rear ended" in a car accident.  
He was treated and, subsequently, reassigned to a desk job.  
He has had problems with his back since the accident.  
Following service, he coped with his condition as best as 
possible.  However, the condition gradually worsened to the 
extent that he sought treatment in 1988.  He testified that 
he had had periodic treatment since then.  He denied any 
other back injuries.  He stated that he relieved his pain 
with Tylenol.  See October 1998 hearing transcript.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
at 81.  An allegation of a disorder that is service connected 
is not sufficient; the veteran must submit evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

In determining where a claim is well grounded, the claimant's 
evidentiary assertions are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Service connection may be granted for a disability which was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131;  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the mater, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3.

Analysis

In the present case, the veteran essentially maintains that 
he should be granted service connection for a low back 
disability.  However, he has proffered no competent medical 
evidence to substantiate his assertion that his current 
disability was incurred in or aggravated by his military 
service.  


In this regard, the Board notes that although the service 
medical records show that the veteran sustained a back injury 
in November 1980 in a car accident, no residual disability 
was noted on separation examination in April 1982 when 
clinical evaluation of the spine was normal.  No 
abnormalities of the back were found on VA examination in 
January 1983.  

While X-rays taken during the January 1997 VA examination 
revealed degenerative disc disease at L3-4 and L4-5, no 
medical opinion was provided which would establish an 
etiological link between the disability and the veteran's 
period of service.  In the absence of competent medical 
evidence demonstrating a nexus between the disability and an 
incident in service, the claim for service connection is not 
plausible and, therefore, not well-grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board rejects the veteran's statements linking his 
disability to service as probative of a well-grounded claim.  
Such opinions involve medical causation or medical diagnosis 
as to the effect that the claims are "plausible" or 
"possible" as required by Grottveit.  As the United States 
Court of Appeals for Veterans Claims (Court) (known as the 
United States Court of Veterans Appeal prior to March 1, 
1999) (hereinafter, "the Court") held in Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay persons are not 
competent to offer medical opinions, so the assertions of lay 
persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.

Although the Board has considered and denied the appeal as to 
this claim on a ground different from that of the RO, that 
is, whether the appellant's claim was well-grounded rather 
than whether he is entitled to prevail on the merits, the 
appellant has not been prejudiced by this action.  In 
assuming that the claim was well-grounded, the RO actually 
accorded the appellant greater consideration than his claim 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).  

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a low back disability.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 136 F.3d 1464 
(Fed. Cir. 1997).

Given the veteran's failure to submit a well-grounded claim, 
the Board finds that the benefit of the doubt doctrine does 
not apply to his case.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a low back disability, 
the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that his right hand disability warrants 
a higher rating.  In October 1998, the veteran testified that 
his right hand currently manifests pain in the thumb and 
palm, decreased strength and sensation, and occasional 
numbness and tingling.  

The veteran underwent recent VA orthopedic examination of his 
right hand in January 1997.  Upon examination, the veteran 
complained that his whole hand was numb, that he dropped 
things, and that he had weakness of grip.  Physical 
examination of the hand revealed a 3-inch well-healed, 
nontender incision scar.  Range of motion testing revealed 
complete flexion.  He lacked 30 degrees of extension at the 
interphalangeal joint and the metacarpal phalangeal joint.  
There was voluntary guarding.  When his thumb was placed in a 
different position, he had full extension.  Sensation was 
absent circumferentially about the thumb.  Sensation to all 
other fingers was intact.  Grip was grossly weak.  

The Board notes that the disability in question is currently 
rated as 10 percent disabled under the diagnostic code for 
impairment to the intrinsic muscles of the hand.  38 C.F.R. § 
4.73, Diagnostic Code 5309.  Given that clinical evaluation 
of the veteran's right hand in January 1997 appeared to show 
reduced range of motion of the fingers, the disability may 
also be rated under the rating criteria delineated in 
38 C.F.R. § 4.71a, Diagnostic Codes 5220-5223.  Moreover, 
upon the most recent VA examination there were no adequate 
clinical findings of functional ability during flare-ups, 
functional ability after repeated left hand use, and any 
associated weakness.  

In light of the holding of the Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Board is of the opinion that 
further medical evaluation of the veteran's service-connected 
residuals of a right hand injury is thus warranted given the 
clinical information of record does not adequately address 
these pertinent rating criteria.  


Such evaluation should include a determination of the degree 
of limitation of finger motion, including whether any 
limitation of finger motion rises to the level of either 
favorable or unfavorable ankylosis.

VA has the duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1998), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected 
residuals of a right hand injury since 
January 1997.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment records.

2.  The RO should schedule the veteran 
for a comprehensive VA orthopedic 
examination by an appropriate specialist 
to determine the nature and extent of 
severity of his service-connected 
residuals of a right hand injury.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated studies should be 
conducted, range of motion studies in 
degrees should be performed, and all 
findings should be set forth in detail.  
The examiner is specifically requested to 
ascertain, with respect to each right 
hand digit exhibiting limitation of 
motion, whether motion is possible to 
within 2 inches (5.1 cms.) of the median 
transverse fold of the palm.  The 
examiner is also requested to identify 
any objective evidence of pain, or 
functional loss due to pain associated 
with the residuals of a right hand 
injury.  All neurological impairment from 
the service-connected injury should be 
fully detailed.  

The examiner should determine whether, 
and to what extent, the veteran's right 
hand, including all digits, exhibit 
weakened movement, subluxation or lateral 
instability, excess fatigability, and 
incoordination.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the examiner should so state.  

The rationale for any opinions expressed 
should be fully explained.  The RO should 
inform the veteran of all consequences of 
his failure to report for the examination 
in order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for residuals of a 
right hand injury, with consideration of 
38 C.F.R. § 4.71a, Diagnostic Codes 5220-
5223 and the currently assigned 
diagnostic code, rating him under the 
criteria most favorable to the veteran.  
The RO should also consider DeLuca v. 
Brown, 8 Vet. App. 202 (1995) as 
appropriate, and document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

